The opinion of the Court was drawn up by
Whitman C. J.
— The plaintiffs discounted the drafts declared on, and claim to recover the amount of them of the defendant as an indorser of them. He resists payment upon the ground, that he was not duly notified of their non-payment by the acceptor. The facts agreed upon between the parties are, that the drafts were accepted by one Smyth, of Bangor, and indorsed in blank by the defendant; and were, after *219being indorsed by the cashier of the plaintiffs, sent to the Fulton Bank in Boston for collection ; and were by the Fulton Bank, after being indorsed by their cashier, forwarded t,o the Commercial Bank at Bangor for the same purpose; where when at maturity they were, by a notary selected for the purpose, presented to the acceptor for payment; and being dishonored were duly protested. On the third of October, 1836, the day of the protest, the notary’ prepared notices for the drawer and indorsers ; and, on the same day, put them into the post office at Bangor, directed to the cashier of the Fulton Bank in Boston; but were post-marked as mailed on the fourth of the same month. The protest and drafts were enclosed in a letter, on the same fourth of October, and put into the same post office on that day, and marked as mailed on the fifth of the same month. This letter reached the Fulton Bank one day earlier than the one enclosing the notices. On the day following the receipt of the notices, being the eighth of October, the notices, drafts and protest were despatched, by the cashier of the Fulton Bank, to the plaintiffs at Ilallowell, where they arrived on the tenth of October; and the notice to the defendant was, on the same day, delivered to him. The mail from Bangor for Boston was despatched daily; and passed through Augusta, where the defendant lived, and through Hallowell, the seat of business of the plaintiffs.
Upon this state of facts, two questions have been presented for our consideration; First: — Was the transmission of the notices and protest to the Fulton Bank, and thence to the plaintiffs, a course of procedure recognised by mercantile law and usage, as sufficient to secure the liability of the defendant? Second: — Was the omission by the Fulton Bank to forward notice, on the receipt of the protest, till the second day after it had been received, an unreasonable delay ? As to the first proposition, we have not thought it necessary, that we should come to any conclusion concerning it; being of opinion that the defence is clearly maintainable upon the latter. The protest must be regarded as containing ample notice of the dishonor of the drafts; and the keeping it on hand till the *220second day after the receipt of it, without forwarding any notice of its contents to the defendant, was an unreasonable delay, which discharges the defendant from his liability as indorser of the drafts. The citation of authorities cannot be necessary to sustain this position.

Plaintiffs nonsuit.